OPINION OF THE COURT
Per Curiam.
On February 1, 2013, the respondent entered a plea of guilty *226before the Honorable David J. Ayres in the Supreme Court, Nassau County, to one count of grand larceny in the second degree, a class C felony, in violation of Penal Law § 155.40. The respondent admitted that between February 2006 and June 2011, he was a member of Congregation Aish Kodesh. In or about that time, the respondent was lay treasurer of the congregation. As such, he had authority to transfer monies between bank accounts maintained by the congregation. Admittedly, the respondent transferred $634,960 from accounts of the congregation to accounts under his control, for personal use, without authority. In mitigation, the respondent asserted that he had been unable to maintain his law practice due to a series of family illnesses and had used the funds to pay personal expenses, with the expectation that he would repay it.
On April 9, 2013, the Supreme Court sentenced the respondent, inter alla, to an indeterminate term of imprisonment of lVs to 4 years, and ordered him to make restitution in the sum of $634,960.
Pursuant to Judiciary Law § 90 (4) (a), the respondent was automatically disbarred and ceased to be an attorney upon his conviction of a felony.
Accordingly, the motion to strike the respondent’s name from the roll of attorneys and counselors-at-law is granted, pursuant to Judiciary Law § 90 (4) (b), to reflect his automatic disbarment as of February 1, 2013.
Eng, EJ., Mastro, Rivera, Skelos and Miller, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Isaac M. Zucker, admitted as Isaac Mannes Zucker, is disbarred, effective February 1, 2013, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Isaac M. Zucker, admitted as Isaac Mannes Zucker, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Isaac M. Zucker, admitted as Isaac Mannes Zucker, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding *227himself out in any way as an attorney and counselor-at-Iaw; and its is further,
Ordered that if the respondent, Isaac M. Zucker, admitted as Isaac Mannes Zucker, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).